         Case 2:17-cv-00954-KG-CG Document 106 Filed 12/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

        Plaintiffs,

v.                                                         CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

        Defendants.

                      ORDER SETTING TELEPHONIC MOTION HEARING

        THIS MATTER is before the Court on Plaintiffs’ Motion to Amend Scheduling

Order and to Extend Remaining Deadlines (the “Motion”), (Doc. 98), filed November 24,

2020.

        IT IS HEREBY ORDERED that a telephonic Motion Hearing is scheduled for

Tuesday, December 15, 2020, at 1:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

        IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
